Citation Nr: 0730118	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for heart disease, 
including as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1988 through March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for PTSD and heart 
disease.  These claims are not ready for appellate review as 
further development is necessary.

The veteran's claim folder is without either service medical 
records or service personnel records at this time.  These 
records are essential to a determination of what disabilities 
may have been incurred in service, as well as to verify the 
stressors that may have caused any current PTSD.  VA has a 
duty to assist the veteran in obtaining records such as 
these, which are in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(2) (2007).  VA will make as 
many requests as are necessary to obtain these relevant 
records and will not stop searching until it is determined 
that further efforts would be futile, or until the department 
or agency notified VA that the records do not exist.  Id.  

In this case, a January 2004 email, a copy of which is 
contained in the claims folder, shows a request stating, 
"Please provide service medical records, PTSD information 
and herbicides for the below listed individual.  SMRs are not 
at this location. BINQ screen indicates that SMRs were in 
transit as of September 30, 2003."  A January 2004 response 
on the same page shows "SMR is a no record at the RMC."  
The record shows that the RO requested the veteran's service 
records from the Records Maintenance Center (RMC) in St. 
Louis, Missouri, in September 2003.  There is no formal 
response from the RMC to the September 2003 request apparent 
in the record.  

In April 2004, VA wrote the veteran requesting information 
regarding his Marine unit and unit's address so that the RO 
could look further.  There is no response from the veteran 
apparent in the claims folder.  In May 2004, the RO again 
notified the veteran of the failed attempt to obtain records 
from the RMC.  The Board again notes, that the negative 
response to the September 2003 request is not found in the 
claims folder.  There is, however, a May 2004 "Formal 
Finding of Unavailability of Service Records," generated at 
the RO, which notes the attempts summarized above.  At the 
veteran's August 2007 hearing, he clarified that he served 
with the Second Marines 3-2 Kilo Company out of Camp Lejeune, 
North Carolina.  See hearing transcript at page 11.  The RO 
should, under 38 C.F.R. § 3.159(c)(2), make as many attempts 
as possible to obtain service records from the veteran's 
unit, as well as attempt to obtain records from the National 
Personnel Records Center.  Only when all avenues for 
obtaining service records have been fully investigated can VA 
satisfy its duty to assist.

Relevant records of the Social Security Administration are 
also records under the control of a Federal Department or 
agency.  38 C.F.R. § 3.159(c)(2) (2007).  In this case, a 
June 2007 letter to the veteran regarding the decision on his 
claim for pension indicates that he receives $12,276.00 
annually in Social Security income.  VA must make as many 
attempts as are necessary to obtain relevant Social Security 
records and associate them with the claims folder.  38 C.F.R. 
§ 3.159(c)(2) (2007).

Also under Federal control are treatment records from VA 
medical centers (VAMC).  Id.  At his hearing, the veteran 
reported that he began treatment at the VAMC in Murfreesboro 
in 2002 and at the Chattanooga VAMC in 2007.  See hearing 
transcript at pages 3-4.  At present, the claims folder 
contains only records from the Murfreesboro VAMC dating from 
June 2004 through April 2005.  All relevant records from any 
VA treatment facility must be obtained and associated with 
the claims folder before VA's duty to assist the veteran can 
be satisfied under 38 C.F.R. § 3.159(c)(2).

VA also has a duty to assist the veteran in obtaining 
relevant private treatment records.  See 38 C.F.R. 
§ 3.159(c)(1) (2007).  In this case, the veteran has noted 
treatment from a private psychiatrist, a private family 
physician, and a cardiologist.  See hearing transcript at 
pages 13-14.  The claims folder contains an undated summary 
from the psychiatrist, Dr. Svoren.  The doctor noted 
treatment beginning in March 2003; however, no treatment 
records are contained in the claims folder.  Only a brief 
summary of treatment is available.  VA must attempt to obtain 
all relevant records with regard to any private psychiatric 
treatment of the veteran.  Also, the veteran refers to 
treatment regarding his heart condition with a family doctor, 
Dr. Bolton.  VA attempted to obtain Dr. Bolton's records in 
January 2004, but was met with a negative reply.  However, 
the veteran again referred to treatment with Dr. Bolton at 
his August 2007 hearing.  Id. at page 14.  VA should obtain 
additional information regarding Dr. Bolton's address from 
the veteran so that these records can be associated with the 
claims folder.  And, since the August 2007 hearing, an 
authorization to obtain records was received for access to 
the records of Dr. Ezad Ahmad.  This is presumably the 
cardiologist referred to at the Board hearing.  Id. at page 
21.  VA should assist the veteran in obtaining records from 
all relevant private doctors.  38 C.F.R. § 3.159(c)(2) 
(2007).

VA also has a duty to notify the veteran of the relevant 
evidence needed to establish his claim.  At the August 2007 
hearing, the veteran clarified his contention that his heart 
disease is due to his PTSD.  See hearing transcript at page 
3.  The September 2003 notice to the veteran informed him of 
the evidence necessary to establish service connection on a 
direct basis, but to date no notice of the evidence necessary 
for secondary service connection has been provided the 
veteran.  Also, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which placed two additional duties upon the VA.  
Under Dingess, VA must also provide proper notice of the 
evidence required to establish the degrees of disability and 
the effective date of an award.  The notice provided to the 
veteran in this case is not in conformity with the Court's 
Dingess decision.  As such, this matter must be remanded for 
proper notice under 38 C.F.R. § 3.159(b)(1), including 
corrective notice under Dingess and notice of the evidence 
necessary to establish service connection on a secondary 
basis.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b) (2007), including issuing 
corrective notice that is compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and that notifies the veteran of 
the evidence necessary to establish 
service connection on a secondary basis 
under 
38 C.F.R. § 3.310(a) (2007).  

2. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1) (2007), including obtaining 
fully executed authorizations to obtain 
records from all relevant private 
physicians identified by the veteran, 
including, but not limited, Doctors 
Svoren, Bolton, and Ahmad.  Request these 
records and associate all non-duplicative 
records, as well as any negative 
responses, with the claims folder.

3.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) (2007), including, but not 
limited to, investigating all possible 
sources for the veteran's service medical 
records  and service personnel records 
(check with the Headquarters U.S. Marine 
Corps, Personnel Management Support Branch 
as well as the VA Records management 
Center in this instance), and obtaining 
all relevant records from the Social 
Security Administration and VA medical 
centers at Murfreesboro and Chattanooga.

4.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



